65 F.3d 178
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Kenneth Virgil GREGORY, Defendant-Appellant.
No. 95-7045.
United States Court of Appeals, Tenth Circuit.
Aug. 30, 1995.

Before TACHA, LOGAN and KELLY, Circuit Judges.2

ORDER AND JUDMENT1

1
Defendant-appellant Kenneth Virgil Gregory entered a plea of guilty to one count of possession of firearms by a convicted felon, 18 U.S.C. 922(g).  Applying the U.S.S.G. 2K2.1(c)(1)(A) cross-referencing provision, the district court sentenced Mr. Gregory under U.S.S.G. 2A1.5, conspiracy or solicitation to commit murder.  Mr. Gregory now appeals, and his counsel has submitted a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and 10th Cir.  R. 46.4.2, as well as a motion to withdraw as Mr. Gregory's counsel of record.


2
This Circuit has previously considered and rejected the argument set forth by Mr. Gregory in United States v. Willis, 925 F.2d 359, 360-62 (10th Cir.1991), where we held that when a defendant unlawfully uses a firearm to commit other unlawful conduct, the other unlawful conduct may provide a basis for sentencing.


3
We AFFIRM the judgment and GRANT Mr. Bryant's motion to withdraw as counsel of record for Mr. Gregory.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument